Citation Nr: 0913026	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for fungal infection of the nails/skin disability.

2.  Entitlement to an initial, compensable rating for a right 
thigh scar.  

3.  Entitlement to an effective date earlier than November 
24, 2004 for the award of service connection for fungal 
infection of the nails/skin disability (previously, fungal 
infection of the fingernails and tinea manus, right hand).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO in 
Boston, Massachusetts, inter alia, granted service connection 
and assigned an initial, 0 percent (noncompensable) rating, 
each,  for loosening and lifting of the fingernails and for a 
skin condition manifested by pigmentation, each effective 
December 2, 2004.  In December 2005, the Veteran filed a 
notice of disagreement (NOD) with the initial ratings 
assigned and the effective date of the grant of service 
connection for the disability involving the fingernails.  In 
a June 2006 rating decision, the RO granted an earlier 
effective date of November 24, 2004 for the award of service 
connection for the fingernail condition and a right thigh 
scar (previously characterized as a skin condition manifested 
by pigmentation).  A statement of the case (SOC) was issued 
in June 2006, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2006.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Providence, 
Rhode Island, which has certified the case for appellate 
review.  

In April 2008, the Providence RO again recharacterized the 
service-connected disabilities under consideration-fungal 
infection of the nails and tinea manus of the right hand, and 
right thigh scar-and assigned an initial 10 percent rating 
for the nail/right hand disability, also effective November 
24, 2004.

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  In 
connection with the hearing, the Veteran submitted additional 
evidence, along with a signed waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304 (2008).

The Board notes that, in an October 2008 rating decision, the 
RO granted service connection for fungal infection of the 
toenails and for tinea pedis of both feet, recharacterizing 
the claim for higher rating for fungal infection of the 
nails/skin disability, as set forth on the title page, but 
continued the 10 percent rating for the overall disability.  
Because the Veteran has disagreed with the initial ratings 
assigned following the award of service connection for fungal 
infection of the nails/skin disability and for the right 
thigh scar, the Board has characterized these matters in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher initial rating of 
10 percent for the fungal infection of the nails/skin 
disability, inasmuch as a higher rating for this disability 
is available, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
rating remains viable on appeal.  See A.B. v. Brown, 6 Vet. 
App. 35, 38 (1993).  The same is true of the claim for an 
earlier effective date.  Id.

The Board's decision addressing the claim for an effective 
date earlier than November 24, 2004 for the award of service 
connection for fungal infection of the nails/skin disability 
is set forth below.  The remaining claims on appeal are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
January 2006, the Veteran filed a claim for a clothing 
allowance.  The claims file reflects that this claim was 
forwarded to the Providence VA Medical Center (VAMC) for 
action; however, there is no indication that a claim for a 
clothing allowance has been adjudicated.  As such, this 
matter is not properly before the Board, and is, thus, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In an April 1987 decision, the RO disallowed the 
Veteran's claim for service connection for a fungus 
condition.  Although the RO notified the Veteran of this 
disallowance and his appellate rights, he did not initiate an 
appeal.

3.  On November 24, 2004, the Veteran filed a statement which 
was accepted as a new claim for service connection for fungal 
infection. 

4.  In a November 2005 rating decision, the RO granted 
service connection for the fungal infection and assigned an 
effective date of December 2, 2004; in a June 2006 rating 
decision, the RO subsequently granted an earlier effective 
date of November 24, 2004 (the date of the request to reopen 
the claim for service connection).

5.  The record contains no statement or communication from 
the Veteran, prior to November 24, 2004, that constitutes an 
earlier, pending claim for service connection for fungal 
infection of the nails/skin disability.

CONCLUSIONS OF LAW

1.  The RO's April 1987 decision disallowing service 
connection for a fungus condition is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2008).

2.  The claim for an effective date earlier than November 24, 
2004 for the award of service connection for fungal infection 
of the nails/skin disability is without legal merit.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the June 2006 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for grants of 
service connection.  March and April 2006 and October 2007 
letters specifically provided notice regarding the assignment 
of effective dates.  Moreover, the Veteran has been afforded 
the opportunity to present evidence and argument with respect 
to the claim for an earlier effective date for the award of 
service connection for fungal infection of the nails/skin 
disability (previously,  fungal infection of the fingernails 
and tinea manus, right hand) to include during the February 
2009 hearing.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As explained below, the claim for an earlier 
effective date lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
this claim.  See Mason v. Principi¸16 Vet. App. 129, 132 
(2002).  




II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for skin 
disease and losing his fingernails in August 1973, and the RO 
denied the claim in an October 1973 rating decision.  The 
Veteran was notified of this denial by letter in November 
1973.  In an August 1981 confirmed rating decision, the RO 
continued to deny the claim for service connection for a skin 
condition.  The Veteran filed a NOD with that denial in 
September 1981, and an SOC was issued in October 1981; 
however, the Veteran did not submit a substantive appeal.  
The next communication from the Veteran is a January 1987 
request to reopen a claim for service connection for fungus 
under his fingernails and toenails.  In February 1987, the RO 
requested that the Veteran submit any recent records of 
treatment.  In April 1987, the RO informed the Veteran that, 
as a result of his failure to provide requested evidence 
within the specified time period, it was necessary to 
administratively disallow his claim.  Although notified of 
the disallowance and of his appellate rights, the Veteran did 
not initiate an appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.  

The next communication from the Veteran is a letter to the 
President of the United States in which the Veteran indicated 
that he was seeking service connection for a fungal infection 
of the hands and feet.  This letter was received on November 
24, 2004.  This correspondence was forwarded to VA, and was 
received on December 2, 2004.  Although the RO initially 
granted service connection for loosening and lifting of the 
fingernails, effective December 2, 2004, the June 2006 rating 
decision granted an earlier effective date of November 24, 
2004 for the grant of service connection for the fungal 
infection of the nails/skin disability.   

In his December 2005 NOD, the Veteran argued that he was 
entitled to an earlier effective date for benefits, 
specifically, stating that he filed a claim for his fungus 
condition in November 1986, and asserting that he should be 
awarded service connection from December 1992, based on 
medical evidence of VA treatment from that date.  In a 
November 2007 statement, the Veteran reiterated that VA was 
treating him for his dermatological condition going back to 
1992.  During the February 2009 hearing, the Veteran 
testified that he filed a claim for service connection for 
fungus in 1995, which was denied.  He stated that, following 
the denial, he went into a state of depression and alcoholism 
for many years, and it was not until 2004 that he sought to 
reopen his claim.  He argued that he had the fungus in 1995 
as well as 2004, so, he should be entitled to an earlier 
effective date.  He argued that VA failed in assisting him in 
1995, in that he was never given any guidance as to where to 
go, nor provided information to take any action.  

While the appellant asserts his entitlement an earlier 
effective, considering the record in light of the above-noted 
legal authority, the Board finds that no earlier effective 
date is assignable.

As indicated above, the claim for service connection for a 
fungal infection of nails/skin disability (then characterized 
as a fungus condition) was finally resolved by the RO's April 
1987 disallowance of that claim (and, hence, cannot provide a 
basis for a grant of the benefits ultimately awarded in 
connection with a reopened claim for that benefit).  Given 
the finality of the RO's April 1987 disallowance, an 
effective date prior to that date is legally precluded.

While the finality of the April 1987 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has 
been raised here.  A CUE claim requires some degree of  
specificity not only as to what the alleged error is, but-
unless it is the kind of error that, if true, would  
constitute CUE on its face-persuasive reasons must be given  
as to why the result would have been manifestly  different 
but for the alleged error.  See Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997).  As shown above, the arguments of the 
Veteran and his representative do not actually allege CUE, 
much less, reflect the type of specificity need to 
sufficiently raise such a claim.

The Board also notes that, after the April 1987 decision and 
prior to the November 2004 claim to reopen, there is no 
document indicating an intent by the Veteran to reopen his 
claim for service connection for a fungal infection of the 
nails/skin disability; indeed, the Veteran did not file a 
document of any kind during this time frame. 

Although, during the February 2009 hearing, the Veteran 
asserted that he filed a claim for service connection in 
1995, thorough review of the claims file reveals no 
communication regarding service connection or the fungal 
infection of the nails/skin disability, as described by the 
Veteran, during the period between April 1987 and November 
2004.  Rather, the next document in the claims file after the 
April 1987 decision is the November 2004 letter to the 
President.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling claims submitted by the Veteran.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Statements made by the Veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  The 
presumption of regularity in this case is not rebutted, 
because the only evidence to the contrary are the Veteran's 
statements that he filed a claim in 1995.

As for the Veteran's argument that he has been receiving VA 
treatment for his fungal infection of the nails/skin 
disability since 1992, the Board notes that, while the claims 
file includes a letter from VA informing the Veteran of a 
December 1992 appointment with urology, no records of VA 
treatment for the period from April 1987 to November 2004 
have been associated with the claims file.  In any event, 
even if the Veteran did receive VA treatment for fungal 
infection of the nails/skin disability during this period, 
such records could not provide a basis for an earlier 
effective date for the grant of service connection.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
this regulation only applies to a defined group of claims.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 
3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for which a report of a 
medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  Thus, records of VA treatment for the 
Veteran's fungal infection of the nails/skin disability 
cannot constitute a request to reopen a claim for service 
connection.

To the extent that the Veteran's testimony regarding dealing 
with depression and alcoholism following denial of his claim 
until 2004 may be construed as an argument that such 
conditions prevented him from filing an earlier claim, the 
Board points out that, while 38 C.F.R. § 3.400(b)(1)(ii)(B) 
allows for an effective date earlier than the date of receipt 
of a claim for disability pension if a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, is so incapacitating that it prevents 
filing a disability pension claim, this regulation only 
applies to pension claims.  A similar regulation does not 
exist for compensation claims.  Therefore, an earlier 
effective date for the grant of service connection cannot be 
assigned on this basis. 

As for the Veteran's testimony regarding VA's failure to 
assist him in 1995, the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim, or to reopen a claim, for service connection with VA 
if he seeks that benefit.  The Board emphasizes that, while 
VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the 
record does not show that the Veteran filed a request to 
reopen his claim for service connection for a fungal 
infection of the nails/skin disability at any point 
subsequent to the final April 1987 decision and prior to 
November 24, 2004.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for fungal infection of the nails/skin 
disability, earlier than November 24, 2004, is assignable, 
the claim for an earlier effective date for the grant of 
service connection must be denied.  Where, as here, the law 
and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than November 24, 2004 for the 
grant of service connection for fungal infection of the 
nails/skin disability is denied.    

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Board notes, initially, that the Veteran last underwent 
VA evaluation of his service-connected fungal infection of 
nails/skin disability and right thigh scar in December 2007.  
The Veteran reported occasionally using topical antifungal 
medications.  During the skin examination, the physician 
noted that the Veteran had a few xerosis on the right hand, 
his hand was very xerotic, and three of the nails were 
disfigured.  The left hand and fingernails appeared normal.  
The Veteran's feet had a moccasin distribution scale and 
interdigit cracking.  The physician noted that 7 out of 10 of 
the Veteran's toenails had subungual debris plus thickening 
and discoloration.  The physician commented that 
approximately 15 percent of the body was affected, and 
approximately 5 to 15 percent of exposed body surfaces were 
affected.  Examination of the right thigh scar revealed it to 
be hypopigmented, with no pain on examination, ulceration, or 
loss of underlying tissue.  The physician commented that the 
scar did not cause any limitation of motion of the knee joint 
itself, and that it had been stable.  

In a June 2008 statement, the Veteran reported that his scar 
was unstable, in that there was a frequent loss of covering 
of skin over the scar.  During the February 2009 hearing, the 
Veteran reported that he used topical medications to treat 
his fungal infection twice a day, every day, for about a 
year, and added that his fungal infection affected 20 to 40 
percent of the exposed areas of his body.  He reported that 
the fungal infection affected his fine motor skills, for 
example, his gripping ability was impaired.  The Veteran's 
statements indicate a worsening of these disabilities since 
the December 2007 VA examinations.  
 
To ensure that the record reflects the current severity of 
the Veteran's service-connected fungal infection of the 
nails/skin disability and right thigh scar, the Board finds 
that more contemporaneous examination(s), with medical 
findings fully responsive to the pertinent rating criteria, 
are needed to properly evaluate these disabilities.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination dermatology examination, by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to the scheduled examination 
without good cause, may result in denial of the claims for 
higher initial ratings (as the original claims will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination(s) sent 
to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding VA medical records. In his June 
2008 statement, the Veteran reported that doctors from the 
Jamaica Plain VAMC had noted in his records that his right 
thigh scar was unstable.  In an August 2008 statement, the 
Veteran reported that he started receiving treatment at the 
Jamaica Plain VAMC in 2004 or 2005, received treatment at the 
Providence VAMC in 2007 and 2008, and that he received 
treatment for his ongoing fungal infection at the Brockton 
VAMC in 2007 and 2008.  A list of medications from the 
Brockton VAMC, printed in October 2008, reflects medications 
for dry skin and fungal infection.  The start dates of these 
medications are from March to October 2008.  While records of 
treatment from the Providence VAMC (dated in March 2008), and 
records of treatment from the Brockton VAMC (dated from March 
to April 2008) have been associated with the claims file, the 
Veteran's statement indicates that additional records of 
pertinent VA treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent records from the Jamaica Plain, 
Providence, and Brockton VAMCs, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner(s) is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include consideration of the evidence 
submitted in connection with the February 2009 hearing 
(notwithstanding the waiver of RO consideration of such 
evidence.  The RO should also consider and discuss, with 
respect to each disability,  whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's fungal infection of the 
nails/skin disability and right thigh 
scar, from the Jamaica Plain VAMC (since 
January 2004), the Providence VAMC (from 
January 2007 to March 2008, and since 
March 2008), and from the Brockton VAMC 
(from January 2007 to March 2008 and 
since April 2008).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).   

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA dermatology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  The physician 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Fungal infection of the nails/skin 
disability - Considering the entirety of 
the fungal infection of the nails/skin 
disability-fungal infection of the 
fingernails and toenails, tinea manus of 
the right hand, and tinea pedis of both 
feet), the physician should render 
findings responsive to the applicable 
criteria for rating skin disability as 
dermatitis or eczema, specifically 
identifying the percentage of the entire 
body, and the percentage of the exposed 
areas, affected..  The physician should 
also clearly indicate whether the 
disability requires the use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and, if so, the 
total duration of such use during the 
prior 12-month period.  If any aspect of 
the nail/skin disability causes 
limitation of function, the examiner 
should describe such limitation, as 
appropriate.  

Right thigh scar - The physician should 
describe the severity of the Veteran's 
service-connected right thigh scar by 
rendering findings responsive to the 
criteria for rating scars, to include 
measurement of the length and width of 
the scar, as well as the area of the 
scarring in square inches.  The physician 
should indicate whether such scarring is 
superficial, stable or unstable, painful 
on examination, or causes limitation of 
function.  If the scar causes limitation 
of function, the examiner should describe 
such limitation, as appropriate.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence (to include that 
submitted in connection with the February 
2009 hearing) and legal authority, to 
include consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC)) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


